             Case 1:20-cv-02877-ALC Document 23 Filed 08/06/20 Page 1 of 1



MITCHELL SILBERBERG & KNUPP LLP                                                                       Jeffrey M. Movit
                                                                                                       (917) 546-7708
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                       jmm@msk.com


July 30, 2020

VIA ECF & EMAIL
ALCarterNYSDChambers@nysd.uscourts.gov
                                                                                       8/6/20

Hon. Andrew L. Carter, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re:       Post v. Armes, Case No. 1:20-cv-02877-ALC (S.D.N.Y.)

Dear Judge Carter,

We are counsel for Plaintiff Austin R. Post p/k/a Post Malone in the above-referenced action.

We write, pursuant to Section 1.D of Your Honor’s Individual Practices, to respectfully request an
extension of the outstanding deadlines set forth in Your Honor’s Order dated June 22, 2020 (Dkt.
No. 14). In particular, Plaintiff requests (1) that the deadline for Plaintiff’s opposition Defendant
Tyler Armes’ Motion to Dismiss be extended from August 17, 2020 to September 11, 2020; and
(2) that the deadline for Defendant’s reply, if any, correspondingly be extended from August 31,
2020 to September 30, 2020.

Defendant’s counsel consents to this request. There have been no previous requests for an
extension of these particular deadlines. Plaintiff previously requested to extend the deadline to
respond to Defendant’s May 4, 2020 letter, which the Court granted. See Dkt. Nos. 11, 13.

The requested extension, if granted, would not affect any other deadlines in this action.

We greatly appreciate You Honor’s consideration of this matter.

Respectfully submitted,

/s/ Jeffrey M. Movit

Jeffrey M. Movit

cc:       Andrew B. Brettler, Esq. (via email)                           8/6/20
          Allison S. Hart, Esq. (via email)
          Kelsey J. Leeker, Esq. (via email)
          Christine Lepera, Esq. (via email)
          David Steinberg, Esq. (via email)

                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
